DETAILED ACTION
Claims 1-18 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022, 03/16/2022, 07/26/2021 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.11,075,362, hereinafter Seo’362. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of Seo’ 362 include all limitations cited in claims 1-18.
Regarding claim 1, Claim 1 of Seo’ 362 discloses:
An electronic device comprising:
a display panel comprising:
a base substrate which includes a front surface and a rear surface and in which a through-portion (a first hole in Seo’ 362) and a first recessed-portion (a second hole in Seo’ 362) are defined; wherein the through-portion (1st hole) penetrates the front surface and the rear surface, and wherein the first recessed-portion (2nd hole) is recessed from the front surface (lines 1-10, Col. 19), and 
a pixel layer on the front surface of the base substrate (line 10),
wherein the base substrate comprises:
a first base layer including the rear surface of the base substrate,
a first barrier layer on the first base layer and comprising at least two inorganic films with different refractive indexes, 
a second base layer on the first barrier layer, and 
a second barrier layer on the second base layer and including the front surface of the base substrate (lines 11-19).
Regarding claim 2, Claim 2 of Seo’ 362 discloses: wherein the first recessed-portion (2nd hole in Seo’ 362) surrounds the through-portion (1st hole) wherein viewed in a plan view.
Regarding claim 3, Claim 3 of Seo’ 362 discloses: the display panel of claim 1 wherein the first recessed-portion (2nd hole) is defined in the second base layer and the second barrier layer. 
Regarding claim 4, Claim 4 of Seo’ 362 discloses: wherein the first recessed-portion (2nd hole) is not defined in the first base layer and the first barrier layer.
Regarding claim 5, Claim 5 of Seo’ 362 discloses: wherein the at least two inorganic films have different thicknesses from each other. 
Regarding claim 6, Claim 6 of Seo’ 362 discloses: wherein a plurality of second recessed-portion (3rd hole) is further defined in the base substrate, wherein the second recessed-portions (3rd hole) are closer to the first recessed-portion (2nd hole) than to the through-portion (1st hole), wherein viewed in a plan view, and
wherein the second recessed-portions (3rd hole) are recessed from the front surface of the base substrate. 
Regarding claims 7-8, Claim 7 of Seo’ 362 discloses: wherein the second recessed-portions (3rd holes) surround the frist recessed-portion (2nd hole) in the plan view, and wherein the second recessed-potions (3rd holes) are not defined in the first base layer and the first barrier layer. 
Regarding claim 9, Claim 8 of Seo’ 362 discloses: wherein the first barrier layer includes first inorganic films having a first refractive index, and a plurality of second inorganic films having a second refractive index, wherein the first inorganic films and the second inorganic films are alternately stacked. 
Regarding claim 10, Claim 9 of Seo’ 362 discloses: wherein at least two or more of the first inorganic films have different thicknesses from each other and at least two or more of the second inorganic films have different thicknesses from each other.
Regarding claim 11, Claim 10 of Seo’ 362 discloses: wherein an uppermost film of the first barrier layer is one of the first inorganic films, and a lowermost film of the first barrier layer is one of the second inorganic films, wherein the second refractive index is higher than the first refractive index. 
Regarding claim 12, Claim 11 of Seo’ 362 discloses: wherein the first recessed-portion 92nd hole) is disposed between the through-portion (1st hole) and the pixel layer in a plan view. 

Regarding claim 13, Claim 12 of Seo’ 362 discloses:
An electronic device comprising:
a display panel comprising:
a base substrate which includes a front surface and a rear surface and in which a through-portion (a first hole in Seo’ 362) and a first recessed-portion (a second hole in Seo’ 362) are defined; wherein the through-portion (1st hole) penetrates the front surface and the rear surface, and wherein the first recessed-portion (2nd hole) is recessed from the front surface (lines 14-24, Col. 20), and 
an electronic module overlapping the through-portion (line 23: an electronic module received in the first hole mean overlapping the through-portion),
wherein the base substrate comprises:
a first base layer including the rear surface of the base substrate,
a first barrier layer on the first base layer and comprising at least two inorganic films with different refractive indexes (lines 28-30), 
a second base layer on the first barrier layer, 
and a second barrier layer on the second base layer and including the front surface of the base substrate (lines 31-33, Col. 20). 

Regarding claim 14, Claim 13 of Seo’ 362 discloses: wherein the first recessed-portion (2nd hole) has a closed loop shape surrounding the through-portion (1st hole) wherein viewed in a plan view. 
Regarding claim 15, Claim 14 of Seo’ 362 discloses: wherein the first recessed-portion (2nd hole) is defined in the second base layer and the second barrier layer, wherein the first recessed-portion (2nd hole) is not defined in the first base layer and the first barrier layer. 
Regarding claim 16, Claim 15 of Seo’ 362 discloses: wherein a plurality of second recessed-portions (3rd holes) is further defined in the base substrate, wherein the second recessed-portions (3rd holes) are closer to the first recessed-portion (2nd hole) than to the through-portion, wherein viewed in a plan view, and wherein the second recessed-portions are recessed from the front surface of the base substrate. 
Regarding claim 17, Claim 12 of Seo’ 362 discloses wherein the electronic module overlaps with a display area of the display panel (claim 12 of Seo’ 362: first hole overlaps with the display area, electronic module received in the first hole, therefore, the module overlaps the display panel, lines 19-22, Col. 20).
Regarding claim 18, Claims 1, 11 of Seo’ 362 disclose wherein the first recessed-portion (2nd hole) is disposed between the through-portion (1st hole) and a pixel area included in the display area (claims 1 and 11 of Seo’ 362 discloses the pixel is in the rear, peripheral area, the pixel surrounding the peripheral area and overlapping with the second hole, the first hole is in display area, therefore the second hole is closer to the pixel area and in between the 1st hole and the pixel area. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818